Case 18-51587        Doc 36     Filed 05/10/21     Entered 05/10/21 15:46:19        Page 1 of 18




                           UNITED STATES BANKRUPTCY COURT
                               DISTRICT OF CONNECTICUT

 In re:                                                Case No. 18-51587
                                                       Chapter 7
 ERICA L. GARBATINI,

                 Debtor,


        MOTION FOR RELIEF FROM, OR TO VACATE OR VOID, CHAPTER 7
      TRUSTEE’S SALE OF LITIGATION CLAIMS BACK TO THE DEBTOR, AND
                   MEMORANDUM IN SUPPORT THEREOF

          Movants, Alex Jones, Infowars, LLC, Free Speech Systems, LLC, Infowars Health, LLC,

 and Prison Planet TV, LLC (collectively, the “Movants”), by and through their undersigned

 counsel, hereby submit their motion (the “Motion”) seeking relief from or to void the private sale

 of certain Litigation Claims (as hereinafter defined) by Richard M. Coan, in his capacity as chapter

 7 trustee (the “Chapter 7 Trustee”) of the bankruptcy estate of Erica L. Garbatini, f/k/a Erica

 Lafferty and Erica Smegielski (the “Debtor” or “Ms. Lafferty”).

                                    MEMORANDUM OF LAW

                                       Jurisdiction and Venue

          The Court has jurisdiction over the matters at issue in this matter pursuant to 28 U.S.C. §§

 157 and 1334, and this is a core proceeding pursuant to 28 U.S.C. § 157(b). Venue is proper before

 this Court pursuant to 28 U.S.C. §§ 1408 and 1409.

                                         Statement of Facts

          1.     On or about May 23, 2018, Ms. Lafferty, among other plaintiffs, commenced an

 action in the Connecticut Superior Court, Docket No. FBT-CV18-6075078-S (the “State Court

 Case”), against Movants, among other defendants, asserting claims including invasion of privacy

 by false light, defamation and defamation per se, intentional infliction of emotional distress,



 ORAL ARGUMENT REQUESTED
                                                   1
Case 18-51587       Doc 36     Filed 05/10/21      Entered 05/10/21 15:46:19         Page 2 of 18




 negligent infliction of emotional distress, civil conspiracy and claims under the Connecticut Unfair

 Trade Practices Act (collectivley, the “Litigation Claims”). Ms. Lafferty was represented in the

 State Court Case by the law firm of Koskoff, Koskoff & Bieder, P.C. (“KK&B”). A copy of the

 Complaint in the State Court Case is attached as Exhibit 1 and request for judical notice thereof

 is requested.

        2.       In particular, the Complaint asserts that Ms. Lafferty, and the other plainitffs, are,

 collectively, the immediate family of four children and two educators killed in a mass shooting at

 Sandy Hook Elementary School, in Newtown, Connecticut on December 14, 2012. In particular,

 the Complaint asserts that Ms. Lafferty is the daughter of Dawn Hochsprung, the principal of the

 school who died that day. The Complaint seeks a recovery of substantial monetary damages

 against the Movants for the exercise of their First Ammendment rights of freedom of speech and

 freedom of the press in relation to that matter. Needless to say, the Litgation Claims involve high

 profile and highly charged matters.

        3.       On December 5, 2018 (the “Petition Date”), the Debtor filed her voluntary petition

 for relief under chapter 7, thereby commencing her chapter 7 case (the “Chapter 7 Case”), and also

 filed her bankutpcy schedules [ECF No. 1]. 1 The Debtor was represented by Suzann Beckett, Esq.

 of UpRight Law LLC. This was the Debtor’s second bankruptcy filing, as she had previously filed

 for chapter 7 on March 1, 2010 as Case No. 10-50469, and received her standard discharge on June

 11, 2010.

        4.       On the Debtor’s Schedule A/B (Property) filed on the Petition Date, in response to

 question 33 regarding “claims against third parties, whether or not you have filed a lawsuit or made




 1
  Movants request that the Court take judicial notice of the docket and all filings in the Debtor’s
 Chapter 7 Case.
 ORAL ARGUMENT REQUESTED
                                                   2
Case 18-51587         Doc 36     Filed 05/10/21      Entered 05/10/21 15:46:19         Page 3 of 18




 a demand for payment,” the Debtor checked “No.” [ECF No. 1, p. 14]. This was a knowingly

 false statement by the Debtor, and a violation of Debtor’s counsel’s duties pursuant to section

 707(b)(4)(D) of the Bankruptcy Code, which provides that “[t]he signature of an attorney on the

 petition shall constitute a certification that the attorney has no knowledge after an inquiry that the

 information in the schedules filed with such petition is incorrect.”

         5.        Likewise, on the Debtor’s Statement of Financial Affairs (the “SoFA”) in response

 to question 10, which asks “within the last 2 years before you filed for bankruptcy, were you a

 party to any lawsuit, court action or administrative proceeding” the Debtor also checked “No.”

 [ECF No. 1, 38]. This was also a knowingly false statement by the Debtor, and a violation of the

 Debtors counsel’s duties pursuant to section 707(b)(4)(D) of the Bankruptcy Code.

         6.        In light of the high profile nature of the Litigation Claims, which involve a story of

 worldwide public interest, and indeed the loss of the Debtor’s mother, as well as the fact that the

 Debtor filed for bankrupcy only about seven (7) months after the Complaint was filed, it is

 inconceivable that the Debtor merely forgot to list such litigation claims as an asset of her

 bankruptcy case.

         7.        The Debtor’s bankruptcy schedules did not list the Movants as a potential creditor,

 even though they could be awarded their attorneys’ fees and costs on certain of the Litigation

 Claims, nor did the Debtor or her bankruptcy counsel include the Movants or their counsel in the

 mailing matrix as parties in interest in the Chapter 7 Case. This was also a knowingly false

 statement by the Debtor, and a violation of the Debtors counsel’s duties pursuant to section

 707(b)(4)(D) of the Bankruptcy Code. Indeed, nowhere in any of the Debtor’s initial filings on

 Petition Date did she make any reference whatsoever to the State Court Case in which she is the

 lead plaintiff.



 ORAL ARGUMENT REQUESTED
                                                     3
Case 18-51587       Doc 36     Filed 05/10/21     Entered 05/10/21 15:46:19         Page 4 of 18




        8.      The Debtor’s bankrupcy schedules reflect no substantial exempt assets, and the

 Debtor’s Schedule J (Expenes) reveals that the Debtor and her husband have negative monthly net

 income of -$434.57.

        9.      The BNC Certificate of mailing of the Debtor’s Notice of Bankruptcy [ECF No. 3]

 likewise reflects no notice of the bankruptcy to the Movants or their counsel. [ECF No. 7].

        10.     According to the Debtor’s bankruptcy docket, the Debtor’s 341 meeting of creditors

 was held and concluded on January 2, 2019, and on January 11, 2019, the Chapter 7 Trustee fild a

 report and notice of assets and a notice to file proofs of claims [ECF No. 9 and 10]. The BNC

 notice of mailing for the notice of assets and to file claims was also not served on Movants or their

 counsel [ECF No. 12].

        11.     On January 21, 2019, the Debtor filed an amendment (the “Amendment”) to her

 Schedule A/B, and in response to question 33, indicated that she had “Pending Litigation against

 Alex Jones Attorney: Koskoff, Koskoff & Bleder CN CV18-6075078” and listed it with an

 “unknown” value. [ECF No. 13, p. 5]. The Debtor also listed the Litigation Claims as exempt on

 her Schedule C pursuant to her “wildcard” exemption in section 522(d)(5) of the Bankruptcy Code.

 Neither this filing, nor indeed at any other time in her Chapter 7 Case to date, has the Debtor ever

 amended her SoFA, question 10, to reflect the pendency of the State Court Case, thus continuing

 to leave that document materially inaccurate.        Notwithstanding the Debtor’s filing of the

 Amendment, at no time did the Debtor ever give notice of her bankrupcy to the Movants or their

 counsel.

        12.     Likewise, at no point during the entire two (2) year or more pendency of the

 Debtor’s Chapter 7 Case has the Debtor, or the Debtor’s counsel, filed any notice of the Debtor’s

 pending bankruptcy and the automatic stay in the State Court Case pursuant to Connecticut



 ORAL ARGUMENT REQUESTED
                                                  4
Case 18-51587      Doc 36      Filed 05/10/21      Entered 05/10/21 15:46:19          Page 5 of 18




 Practice Book § 14-1, and as is common practice and courtesy to not only given the state court

 judge notice of such matter, but also to indicate that the Chapter 7 Trustee was the real party in

 interest given that the Litigation Claims were property of the Debtor’s bankruptcy estate.

        13.     On November 22, 2019, which was fully eleven (11) months after the Detor filed

 her Amendment, the Chapter 7 Trustee filed an application (the “Retention Application”) to

 employ KK&B as special counsel to the estate pursuant to section 327(e) of the Bankrupcy Code.

 KK&B’s retention application represented as follows:

                Prior to the commencement of the debtor’s above-captioned
                bankruptcy case, Koskoff, Koskoff & Bieder, P.C. entered into a
                retainer agreement with the debtor. Said agreement provided that
                said firm is entitled to a one-third contingency fee in addition to the
                reimbursement of out-of pocket expenses and disbursements.
                Pursuant to C.G.S. §52-251c, including subsection (c) of said
                section, a client is permitted to waive certain fee limitations set forth
                in said statutory provision under certain conditions including but not
                limited to the substantially complex or unique nature of the medical
                and/or legal issues in the case, and the likelihood of extensive
                investigation and discovery proceedings. The debtor herein waived
                the statutory contingency fee limits in this case, except for the
                limitation that the fee will not exceed one-third of the recovery, the
                waiver of which limitation is not permitted under the statutory
                scheme. Said retainer agreement provided further that Attorney Ron
                Etemi of Trantolo & Trantolo is a participating counsel and will
                share in a fee paid to Koskoff, Koskoff & Bieder P.C.
        14.     On December 18, 2019, the Court entered an order authorizing the appointment of

 KK&B as special counsel [ECF No. 25].

        15.     Based on the statements in KK&B’s Retention Application, the Debtor’s filed

 bankrupcy schedules fail to include two (2) more material matters. First, KK&B was at least a

 contingent and unliquidated creditor of the Debtor that should have been listed on her Schedule F

 (General Unsecured Claims), but was not. Second, the Debtor’s pre-petition contingency fee

 agreement with KK&B should have been listed on the Debtor’s Schedule G (Executory Contracts


 ORAL ARGUMENT REQUESTED
                                                   5
Case 18-51587      Doc 36      Filed 05/10/21      Entered 05/10/21 15:46:19          Page 6 of 18




 and Unexpired Leases), but it also was not.

        16.     On October 23, 2020, KK&B filed a Memorandum Concerning the Status of

 Discovery in the State Court Action announcing a settlement, in principle, with a defendant in that

 matter, Midas Resources, Inc. [State Court Action Docket No. 302.00]. And, at a status

 conference in the State Court Action on October 27, 2020, KK&B disclosed a settlement in

 principle with another defendant in that matter, Wolfgang Halbig.

        17.     On February 11, 2021, the Chapter 7 Trustee filed a Proposed Notice of Sale of

 Property (the “Sale Notice”) [ECF No. 27], which referred to the Litigation Claims, and on

 February 16, 2021, filed a Notice thereof [ECF No. 28]. The Sale Notice provided as follows:

                 Notice is hereby given by Richard M. Coan, Trustee in the above
                 case, that he intends to sell property of the above-captioned
                 bankruptcy estate at private sale pursuant to an Agreement between
                 Richard M. Coan, Trustee, as Seller, and the debtor, Erica L.
                 Garbatini, Buyer. The agreed consideration that Erica L. Garbatini
                 will pay for the property stated below is $37,000.00 plus a possible
                 additional sum, as described below. If there are no objections or
                 higher offers, the contemplated sale is scheduled to take place as
                 soon as possible after the hearing date set forth below. If there are
                 any objections or higher offers, the sale will take place as soon as
                 practicable after the entry of an appropriate order by the United
                 States Bankruptcy Court.
                 The property to be sold is the following: All of the debtor’s causes
                 of action including but not limited to claims for invasion of privacy
                 by false light, defamation and defamation per se, intentional
                 infliction of emotional distress, negligent infliction of emotional
                 distress, civil conspiracy and claims under the Connecticut Unfair
                 Trade Practices Act against Alex Jones, et als., as set forth in a civil
                 action styled Erica Lafferty et al. v. Alex Emric Jones et al.,
                 pending in the Connecticut Superior Court for the Judicial District
                 of Waterbury and bearing Docket No. UWY-CV18-6046436-S.
                 The debtor has agreed to purchase these causes of action from her
                 bankruptcy estate for $37,000.00. This sum appears to be sufficient
                 to pay all administrative expenses of the bankruptcy case and all
                 allowed claims with interest. In addition, if other creditors file
                 allowed claims prior to the time that the trustee commences his

 ORAL ARGUMENT REQUESTED
                                                   6
Case 18-51587      Doc 36     Filed 05/10/21     Entered 05/10/21 15:46:19         Page 7 of 18




                 final distribution in this case, the debtor has agreed to pay to the
                 Trustee, from future recoveries derived from the above-described
                 civil action, sufficient sums to pay said additional allowed claims
                 in full together with interest allowed to such additional creditors.
        18.     Inexplicably, at no point in time did the Chapter 7 Trustee ever seek to solicit any

 offer from the Movants (or their counsel), as the very defendants in the State Court Case, regarding

 their interest in purchasing the Litigation Claims from the bankruptcy estate, much less even notify

 the Movants or their counsel of the proposed sale itself. As is obvious and a matter of common

 sense, Movants would be very motivated to purchase the Litigation Claims, yet the Chapter 7

 Trustee made absolutely no effort to reach out to them or notify them. Even the most minimal of

 good faith efforts to market the Litigation Claims for sale would have entailed at least sending a

 letter, email or some notice of the sale to the Movants or their counsel in order to advise them of

 the matter, and provide them an opportunity to bid, yet this was not done.

        19.     The Debtor’s bankruptcy docket reveals that on March 16, 2021, the Court

 apparently may have held a hearing on the Chapter 7 Trustee’s proposed sale of the Litigation

 Claims [ECF No. 30]. The BNC Noticing of this notice of hearing reveals that notice of this

 hearing was served on the Debtor’s mailing matrix [ECF Nos. 31-34], which again did not include

 the Movants or their counsel.

        20.     On April 6, 2021, KK&B filed a Withdrawal of Action Against Particular

 Defendants as to Wolfgang Halbig and Midas Resources, Inc., in the State Court Action. [State

 Court Action Docket Nos. 317.00 & 318.00]. This indicates that, at some point prior thereto, the

 previously-announced settlements with those defendants were consummated. The Debtor’s

 bankruptcy docket to date does not reveal that the Debtor filed a motion or that the Court entered

 an order approving the compromise of her claims against those defendants pursuant to Bankruptcy

 Rule 9019(a). “The specific factors which a bankruptcy court considers when making this


 ORAL ARGUMENT REQUESTED
                                                  7
Case 18-51587        Doc 36     Filed 05/10/21       Entered 05/10/21 15:46:19           Page 8 of 18




 determination include: (i) the probability of success in the litigation being compromised; (ii) the

 difficulties, if any, to be encountered in the matter of collection; (iii) the complexity of the litigation

 involved, and the expense, inconvenience and delay attending it; and, (iv) the paramount interest

 of the creditors and a proper deference to their reasonable views in the premise.” Jeffrey v.

 Desmond, 70 F.3d 183, 185 (1st Cir. 1995). The Debtor’s bankruptcy docket does not reflect that

 the Court was, at any time, asked to consider these factors. 2

         21.     The Debtor’s bankruptcy docket to date does not reveal that the Court has entered

 any written sale order approving any sale of the Litigation Claims,3 however, on April 19, 2021,

 the Chapter 7 Trustee filed a Report of Sale [ECF No. 35], which indicated that the sale of the

 litigation claims was concluded that day through his receipt of $37,000.

         22.     In light of the Debtor’s bankruptcy schedules, which reported no substantial exempt

 assets and negative monthly net income, it is highly unlikely that she was the souce of the funds

 used to purchase the Litigation Claims. In fact, if that $37,000 came from the settlements with

 Midas Resources or Mr. Halbig, it would mean that Debtor would have used assets of the estate,

 rather than her own assets, to purchase the Litigation Claims.

         23.     Movants had no actual or constructive notice of the Debtor’s Chapter 7 Case, the

 Sale Notice, or of the proposed sale of the Litigation Claims. In fact, the Movants only learned of

 the Debtor’s bankruptcy filing and of the sale of the Litigation Claims because Movants’ counsel

 was conducting PACER litigation searches as background research and stumbled upon the

 Debtor’s bankruptcy filing. See Declaration of Jay M. Wolman, filed herewith. Immediately upon




 2
   As the compromise of these claims necessarily occurred prior to April 19, 2021, they had not
 been purchased by Ms. Lafferty and belonged to the Bankrtupcy Estate.
 3
   Accordingly, there is no finding of “good faith” and thus no statutory mootness pursuant to
 section 363(m) of the Bankruptcy Code.
 ORAL ARGUMENT REQUESTED
                                                     8
Case 18-51587      Doc 36     Filed 05/10/21     Entered 05/10/21 15:46:19         Page 9 of 18




 discovering these issues, Movants filed this Motion.

        24.     The Debtor’s bankruptcy docket reveals that no irreconcilable or irreversible

 actions. For example, there has been no trustee’s final report or account filed or approved, no fee

 applications of counsel filed or approved, and no distributions to creditors. Likewise, nothing of

 any substance has occurred in the State Court Case in the few weeks since the Chapter 7 Trustee

 filed his Report of Sale that has in any way prejudiced the Litigation Claims.

        25.     Had Movants been served with the required notice of the Debtor’s Chapter 7 Case

 and/or the Sale Notice of the Litigation Claims, they would have sought to purchase the Litigation

 Claims or bid for them at the sale, and indeed for a purchase price well in excess of what they were

 sold back to the Debtor. Likewise, Movants today remain fully ready, willing and able to offer

 well in excess of the $37,000 offer accepted by the Chapter 7 Trustee for the Litigation Claims,

 and can tender proof of funds at the Court’s direction. See Declaration of Alex E. Jones, filed

 herewith.

                                          Legal Analysis

        Movants have been potential creditors of the Debtor and thus should have received notice

 of her Chapter 7 Case pursuant to Bankrutpcy Rule 2002(a), and of the Trustee’s Sale Notice of

 the Litigation Claims pursuant to Bankrupcy Rule 6004(a)(1). In particular, at the time the petition

 was filed, certain of the Litigation Claims allowed for an award of attorney’s fees and costs to the

 Movants, as defendants, if the claims are unsuccessful, which rendered Movants as at least

 contingent, unliquidated creditors of the Debtor’s bankruptcy estate. See Conn. Gen. Stat. § 52-

 196a; see also Connecticut Practice Book § 18-5(a).

        Second, Movants are also parties in interest in the Debtor’s Chapter 7 Case given that they

 are defendants in what Debtor and KK&B would purport to be a multi-million dollar litigation



 ORAL ARGUMENT REQUESTED
                                                  9
Case 18-51587      Doc 36      Filed 05/10/21      Entered 05/10/21 15:46:19          Page 10 of 18




 claim that is the single largest potential asset in the Debtor’s Chapter 7 Case to a significant degree.

 The term “parties in interest” encompasses not only entities holding “claims” against debtor, but

 any entity whose pecuniary interests might be directly and adversely affected by proposed action.

 See, e.g., W. Auto Supply Co. v. Savage Arms, Inc. (In re Savage Indus., Inc.), 43 F.3d 714 (1st

 Cir. 1994).

        Third, Bankruptcy Rule 6004(c) provides that “A motion for authority to sell property free

 and clear of liens or other interests shall be made in accordance with Rule 9014 and shall be served

 on the parties who have liens or other interests in the property to be sold. The notice required by

 subdivision (a) of this rule shall include the date of the hearing on the motion and the time within

 which objections may be filed and served on the debtor in possession or trustee.” (emphasis added).

 Accordingly, the Movants also should have recived at least the Trustee’s Sale Notice pursuant to

 Bankrutpcy Rule 6004(c) as they are at least “parties in interest” with respect to the property being

 sold, because they are the very defendants in the Litigation Claims being sold.

        The Chapter 7 Trustee’s private sale of the Litigation Claims back to the Debtor without

 the filing of a motion or the entry of a court order does not relieve him of the requirement to comply

 with the Federal Rules of Bankruptcy Procedure and to provide due process to parties in interest.

 See In re Burd, 202 B.R. 590, 593-94 (Bankr. N.D. Ohio 1996).

        The Chapter 7 Trustee’s sale of the Litigation Claims back to the Debtor without providing

 any notice thereof to the Movants as creditors and/or parties in interest violated procedural due

 process requirements with respect to the Movants. See Elliott v. General Motors LLC (In re

 Motors Liquid. Co.), 829 F.3d 135 (2d Cir. 2016).

        From a review of the Debtor’s bankrupcy docket, it is unclear whether the Court has ever

 ruled on the validity of the Chapter 7 Trustee’s proposed sale of the Litigation Claims back to the



 ORAL ARGUMENT REQUESTED
                                                   10
Case 18-51587      Doc 36     Filed 05/10/21       Entered 05/10/21 15:46:19     Page 11 of 18




 Debtor; however, no written order of the Court has been entered approving the sale, and insteaad

 the Trustee has only ever filed a Notice of Sale to confirm his receipt of the sale proceeds.

 Accordingly, it is unclear what the proper procedural mechanism is to challenge the sale of the

 Litigation Claims back to the Debtor, however, analogies can be drawn to the general standards

 applicable if the Court has entered a written order, including in particular, a motion to alter or

 amend judgment pursuant to Fed. R. Civ. P. 59(e), and a motion for relief from judgment pursuant

 to Fed. R. Civ. P. 60, which rules are made applicable to bankruptcy cases by Fed. R. Bankr. P.

 9023 and 9024, respectively.

        If a motion for relief is filed within 14 days after the entry of judgment, the court may

 construe it as a motion for relief from judgment under Fed. R. Bankr. P. 9023, incorporating Fed.

 R. Civ. P. 59(e). There are generally four (4) grounds upon which such a motion may be granted:

 (1) the movant may demonstrate that the motion is necessary to correct manifest errors of law or

 fact upon which the judgment is based; (2) the motion may be granted so that the moving party

 may present newly discovered or previously unavailable evidence; (3) the motion will be granted

 if necessary to prevent manifest injustice; and (4) a motion may be justified by an intervening

 change in controlling law. 11 Charles Alan Wright, Arthur R. Miller & Mary K. Kane, Federal

 Practice & Procedure: Civil 2D § 2810.1 (1995); 12 James Wm. Moore, et al., Moore’s Federal

 Practice--Civil § 59.30[5][a][i] (3d ed. 2005).

        Rule 60(b) permits a court to grant relief from a final order on a showing of mistake,

 surprise, or excusable neglect, Rule 60(b)(1); newly discovered evidence, Rule 60(b)(2); fraud,

 Rule 60(b)(3); a void judgment, Rule 60(b)(4); a satisfied or discharged judgment, Rule 60(b)(5);

 or other circumstances justifying relief, Rule 60(b)(6).

        When taken together, Rule 59 and Rule 60 encompass all possible post-judgment relief:



 ORAL ARGUMENT REQUESTED
                                                   11
Case 18-51587        Doc 36   Filed 05/10/21      Entered 05/10/21 15:46:19         Page 12 of 18




 Rule 59 incorporates common law principles of equity for granting new trials, 11 Charles A.

 Wright, Arthur R. Miller & Mary Kay Kane, Federal Practice and Procedure: Civil 2D § 2801

 (1995), and Rule 60 preserves the relief afforded by ancient remedies for relief from settlement

 judgments while abolishing the separate and independent use of those remedies. Id. at § 2851.

 The preemptive effect of these two rules is seen in Rule 60(b)(6), which allows a court to set aside

 a judgment for “any other reason justifying relief from the operation of the judgment.” Fed. R.

 Civ. P. 60(b)(6).

        As a consequence, Rules 9023 and 9024, incorporating as they do Rules 59 and 60,

 incorporate and recognize the need “‘to preserve the delicate balance between the sanctity of final

 judgments and the incessant command of a court’s conscience that justice be done in light of all

 the facts.’” Kieffer v. Riske (In re Kieffer-Mickes, Inc.), 226 B.R. 204, 209 (B.A.P. 8th Cir. 1998).

 Due to this broad scope of potential relief, under both rules “a bankruptcy court has wide latitude

 to reconsider and vacate its own prior decisions . . . .” Bialac v. Harsh Inv. Corp. (In re Bialac),

 694 F.2d 625, 627 (9th Cir. 1982).

        Lack of notice and service of process leading ultimately to lack of due process properly

 renders a judgment void within the meaning of Rule 60(b)(4). See Antoine v. Atlas Turner, Inc.,

 66 F.3d 105, 108 (6th Cir. 1995) (citation omitted). If due process was lacking, “it would be a per

 se abuse of discretion to deny the movant’s motion to vacate.” Ruehle v. Educ. Credit Mgmt. Corp.

 (In re Ruehle), 307 B.R. 28, 33 (B.A.P. 6th Cir. 2004), aff’d, 412 F.3d 679 (6th Cir. 2005) (citations

 and internal quotation marks omitted). A court may grant relief under Rule 60(b)(4) by vacating

 the challenged order or by modifying it to redress the due process issues. Kohut v. United

 Healthcare Ins. Co. (In re LSC Liquidation, Inc.), 699 F. App’x 503, 508 (6th Cir. 2017).

        Receipt of a better offer does not justify the automatic revocation of the underlying sale.



 ORAL ARGUMENT REQUESTED
                                                  12
Case 18-51587      Doc 36     Filed 05/10/21      Entered 05/10/21 15:46:19          Page 13 of 18




 In re Stanley Engineering Corp.,164 F.2d 316, 317 (3d Cir. 1947); In re Furst, 57 B.R. 1013, 1015

 (E.D. Pa. 1986). The corollary of this general rule is that a subsequent offer may require that a

 sale be vacated if the amount of that offer indicates that the sale price was “grossly inadequate.”

 See In re Chung King, 753 F.2d 547, 550 (7th Cir. 1985); In re Snyder, 74 B.R. 872, 878 (Bankr.

 E.D. Pa. 1987); In re Todem Homes, 51 B.R. 883, 888 (Bankr. S.D.N.Y. 1985); In re F.A. Potts &

 Co., Inc., 86 B.R. 853 (Bankr. E.D. Pa. 1988).

        Sale orders are also vacated when creditors were not sent timely notice of a sale. Wolverton

 v. Shell Oil Co., 442 F.2d 666 (9th Cir. 1971); In re Insulation & Acoustical Specialties, Inc., 311

 F.Supp. 1209, 1213 (W.D. Mo. 1969), aff’d 426 F.2d 1189 (8th Cir. 1970); Mason v. Ashback,

 383 F.2d 779, 780 (10th Cir. 1967) (sale “wholly illusory” because no notice given to creditors).

        Considerations for a court in approving a proposed sale outside the ordinary course of

 business including “(i) whether adequate and reasonable notice has been provided to parties in

 interest, including full disclosure of the sale terms and the debtor’s relationship with the purchaser,

 (ii) whether the sale price is fair and reasonable, and (iii) whether the proposed buyer is proceeding

 in good faith.” In re Family Christian LLC, 533 B.R. 600, 626 (Bankr. W.D. Mich. 2015). All of

 the foregoing fundamental considerations are called into serious doubt in the case at hand.

        “[W]hen an unsuccessful bidder attacks a bankruptcy sale on equitable grounds related to

 the intrinsic structure of the sale, he brings himself within the zone of interests which the

 Bankruptcy Act seeks to protect and to regulate.” The Wine Group v. Diamante (In re Hat), 310

 B.R. 752, 758 (Bankr. E.D. Cal. 2004) (emphasis added) (quoting Kabro Assocs. v. Colony Hill

 Assocs. (In re Colony Hill Assocs.), 111 F.3d 269, 274 (2d Cir. 1997)); see also In re Canton, No.

 05-47803, 2007 Bankr. LEXIS 3352, at *3-4 (Bankr. W.D. Wash. Mar. 21, 2007); Licensing by

 Paolo, Inc. v. Sinatra (In re Gucci), 126 F.3d 380, 388 (2d Cir. 1997) (“an unsuccessful bidder



 ORAL ARGUMENT REQUESTED
                                                   13
Case 18-51587      Doc 36     Filed 05/10/21     Entered 05/10/21 15:46:19         Page 14 of 18




 challenging the intrinsic fairness of the sale has standing to appeal an order directing that sale”)

 (citing Ross v. Kirschenbaum (In re Beck Indus., Inc.), 605 F.2d 624, 634 n. 13 (2d Cir. 1979)).

        Thus, an “unsuccessful bidder is ‘aggrieved’ if ‘the sale was either fraudulent or unfair’

 and property was sold for an improperly low price.” Kabro Assocs., LLC v. Colony Hill Assocs.

 (In re Colony Hill Assocs.), 111 F.3d 269, 274 (2d Cir. 1997) (quoting Zaccaro v. Bowery Savs.

 Bank (In re Jewel Terrace Corp.), 10 B.R. 1008, 1012 (Bankr. E.D.N.Y. 1981)). An unsuccessful

 bidder, however, must present “‘some evidence of fraud, deceit, mistake of fact or other inequitable

 overreaching.’” In re Colony Hill, 111 F.3d at 274 (quoting In re REA Holding Corp., 447 F.

 Supp. 167, 169 (S.D.N.Y. 1978)). Ultimately, the issue raised by the party contesting the sale

 must implicate whether the highest and best price is going to be obtained for the assets sold, and

 thus whether or not the estate and the ultimate distribution to creditors, was short-changed.

        In sum, there are compelling equities that prompt a contrary decision to the Chapter 7

 Trustee’s sale of the Litigation Claims back to the Debtor. The totality of the circumstances point

 to this conduct, when viewed as a whole, as being a deliberate and calculated attempt to shut out

 the Movants from the sale process through a complete lack of notice to them and/or their counsel

 and in order to facilitate a sale back to the Debtor for substantially less than what the Movants

 were willing to pay for those same claims. In this regard, the whole conduct of the Debtor’s

 Chapter 7 Case and the Sale Notice is tinged with fraud, error and similar defects that in equity

 should affect the validity of the private sale. Sympathies as a result of the tragic events of

 December 14, 2012 do not justify all parties and counsel involved disregarding the Movants’ basic

 due process rights, proper notice of the bankrupcy and the sale, lack of candor, and applicable

 bankruptcy law and procedure, in order facilitate a friendly sale of Litigation Claims back to the

 Debtor.



 ORAL ARGUMENT REQUESTED
                                                 14
Case 18-51587      Doc 36     Filed 05/10/21      Entered 05/10/21 15:46:19          Page 15 of 18




        Finally, that the Debtor’s estate may be a potential “surplus” estate or “full payment”

 situation of all current claims does not change the analysis, or excuse the misconduct or fraud here.

 The Chapter 7 Trustee asserts in his Sale Notice that the Debtor’s $37,000 purchase price for the

 Litigation Claims is sufficient to pay all administrative expenses of the bankruptcy case and all

 allowed claims with interest is incorrect. The Debtor’s filed bankruptcy schedules actually report

 general unsecured claims (excluding the undisclosed debt owed to KK&B) of $53,359.00 [ECF

 No. 1, p. 8], plus certain undersecured secured claims of another $11,000 [ECF No. 1, p. 18], and

 thus leaving a total of at least $63,000 in unpaid claims according to the Debtor’s own filed

 bankruptcy schedules. The Debtors’ Claims Register, however, reveals eleven (11) proofs of claim

 filed totalling only $30,405.47.

        The Chapter 7 Trustee’s commission pursuant to section 326 of the Bankruptcy Code on

 $37,000 in receipts is $4,450, plus $1,325 in wildcard exemption available to the Debtor, leaves

 $31,225 available for creditors, and assuming no other proofs of claim are filed. Interesingly, no

 fee application was filed by KK&B for the allowance of any fees and costs, and in spite of their

 apparent work on the State Court Case for more than a year between the time their Retention

 Application was approved and the time of the Chapter 7 Trustee’s filing of the Sale Notice, and

 the recovery of proceeds from the Midas Resources and Halbig unapproved settlements. Many

 courts have seen fit in a potential surplus estate sitations to have the chapter 7 trustee file claims.

 See Yoon v. VanCleef, 498 B.R. 864 (N.D. Ind. 2013). That is appropriate in the case at hand

 given that nearly half of the Debtor’s creditors did not file proofs of claim, and even though the

 Debtor admitted to the validity of those claims in her bankruptcy schedules, and in light of the

 proceeds that will be available from a sale of the Litigation Claims, especially if the Court allows

 a higher and better offer from the Movants. Additionally, even if no further claims are filed,



 ORAL ARGUMENT REQUESTED
                                                   15
Case 18-51587      Doc 36     Filed 05/10/21      Entered 05/10/21 15:46:19        Page 16 of 18




 interest on the claims can be paid pursuant to section 726(a)(5) of the Bankruptcy Code, and if

 there is a surplus after such interest amounts, any remaining balance can then flow back to the

 Debtor pursuant to section 726(a)(6). Accordingly, the Court’s entertaining of a higher and better

 offer has significant meaning and import to creditors and parties in interest in the Chapter 7 Case.

                                             Conclusion

        Wherefore, the Movants request that the Court reconsider, grant relief from, or vacate or

 void the Chapter 7 Trustee’s sale of the Litigation Claims in the State Court Case back to the

 Debtor, and entertain a higher and better offer from the Movants for such claims. The Movants

 have no issue with their being an open auction for the Litigation Claims in open Court or other

 public process, to ensure the integrity thereof and avoid the unfortunate events and mishandling

 that gave rise to their need to file this Motion in the first place. Upon direction by the Court, the

 Movants can also post or provide evidence of sufficient funds to purchase the Litigation Claims

 for an amount in excess of the $37,000 paid for them allegedly by the Debtor. The Movants also

 request such other and further relief as is just and proper.

        Dated: May 10, 2021.                            Respectfully submitted,

                                                        /s/ Jay M. Wolman_______________
                                                        Jay M. Wolman – ct29129 of
                                                        Randazza Legal Group, PLLC
                                                        100 Pearl Street, 14th Floor
                                                        Hartford, CT 06103
                                                        P: 702-420-2001
                                                        F: 305-437-7662
                                                        ecf@randazza.com
                                                        Counsel for Movants Alex E. Jones, Infowars,
                                                        LLC, Free Speech Systems, LLC, Infowars
                                                        Health, LLC, & Prison Planet TV, LLC




 ORAL ARGUMENT REQUESTED
                                                  16
Case 18-51587   Doc 36   Filed 05/10/21   Entered 05/10/21 15:46:19   Page 17 of 18




 ORAL ARGUMENT REQUESTED
                                          17
Case 18-51587      Doc 36     Filed 05/10/21      Entered 05/10/21 15:46:19          Page 18 of 18




                                         CERTIFICATION

        I hereby certify that, on this 10th day of May, 2021, a copy of the foregoing was filed

 electronically. Notice of this filing will be sent by e-mail to all parties by operation of the Court’s

 electronic filing system or by mail to anyone unable to accept electronic filing as indicated on the

 Notice of Electronic Filing. Parties may access this filing through the Court’s CM/ECF System.

        I further certify that copies of the foregoing document are being served by U.S. Mail upon

 the parties at the addresses below:

        Office of The United States Trustee
        Attn: Kim McCabe, Assistant U.S. Trustee
        Giamo Federal Building
        150 Court Street, Room 302
        New Haven, CT 06510

        Office of The United States Trustee
        Attn: William K. Harrington, U.S. Trustee
        U.S. Federal Office Building
        201 Varick Street, Suite 1006
        New York, NY 10014

        Executive Office for U.S. Trustees
        Attn: Clifford J. White III, Director
        441 G Street, NW, Suite 6150
        Washington, DC 20530



                                                        /s/ Jay M. Woman ct29129
                                                        Jay M. Wolman




 ORAL ARGUMENT REQUESTED
                                                   18
